             Case 6:21-cv-00183 Document 1 Filed 02/26/21 Page 1 of 18




                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


 NITRIDE SEMICONDUCTORS CO., LTD.,                     Civil Action No. 6:21-cv-183

                      Plaintiff,                       JURY TRIAL DEMANDED

                v.

 LITE-ON TECHNOLOGY CORPORATION,
 LITE-ON TECHNOLOGY USA, INC., LITE-
 ON, INC., and LITE-ON TRADING USA,
 INC.

                      Defendant.



                       COMPLAINT FOR PATENT INFRINGEMENT
       Plaintiff Nitride Semiconductors Co., Ltd. (“NS”), for its Complaint against defendants

Lite-On Technology Corporation, Lite-On Technology USA, Inc., Lite-On, Inc., and Lite-On

Trading USA, Inc. (collectively, “Lite-On” or “Defendants”), alleges as follows:

                                        INTRODUCTION

       1.       Plaintiff NS brings this patent infringement action to protect its valuable patented

technology relating to ultraviolet (“UV”) light-emitting diode (“LED”) technology.

       2.       An LED is a semiconductor device that converts electrical energy into light.

       3.       LEDs have many advantages over conventional light sources, including lower

energy consumption, longer lifetime, and smaller size.

       4.       UV LEDs emit invisible UV light at a wavelength less than about 380nm.

       5.       UV LEDs have a number of industrial, medical, health and hygiene applications.

These applications include, for example, water purification, sterilization, and disinfection

applications.




                                                  1
             Case 6:21-cv-00183 Document 1 Filed 02/26/21 Page 2 of 18




       6.     NS was founded in 2000 out of the Nitride Semiconductor Laboratory at

Tokushima University in Japan.

       7.     NS developed the world’s first UV LED in 2000.

       8.     Prior to NS’s introduction of UV LEDs, it was believed that the development of

shorter wavelength UV LEDs was impossible as the emission efficiency from semiconductors at

the shorter wavelength would rapidly deteriorate.

       9.     In 2000, NS succeeded in the development of the world’s first high efficiency UV

LED at a 350nm wavelength.

       10.    NS has continued to be a pioneer in UV LED technology.

       11.    NS makes and sells epitaxial wafers, UV LED chips, UV LED lamps, and UV

LED appliances.

       12.    NS asserts that Lite-On’s AlGaN-based UV LEDs, or products containing its

AlGaN-based UV LEDs, infringe NS’s U.S. Patent No. 6,861,270.

                                        THE PARTIES

       13.    Plaintiff NS is a company organized and existing under the laws of Japan, with its

principal place of business at 115-7, Itayajima, Akinokami, Seto-cho, Naruto-shi, Tokushima

771-0360, Japan.

       14.    Defendant Lite-On Technology Corporation is a publicly held Taiwanese

corporation, traded on the Taiwanese Stock Exchange. Its global headquarters is located at 392

Ruey Kwang Road, Neihu District, Taipei City 114753, Taiwan, R.O.C. Lite-On Technology

Corporation is the parent company of a group of wholly-owned subsidiaries (collectively, the

“Lite-On Group”) and manufactures and markets LED products including Lite-On’s AlGaN-

based UV LEDs that are accused of infringement.

       15.    Defendant Lite-On Technology USA, Inc. is a Delaware Corporation, part of the

Lite-On Group, and a wholly-owned subsidiary of Lite-On Technology Corporation. Lite-On

Technology USA, Inc. sells and/or offers for sale in the United States LED products




                                               2
                Case 6:21-cv-00183 Document 1 Filed 02/26/21 Page 3 of 18




manufactured by it and/or Lite-On Technology Corporation, including in the State of Texas and

in this judicial district.

          16.    Defendant Lite-On, Inc. is a California corporation, part of the Lite-On Group,

and a wholly-owned subsidiary of Lite-On Technology USA, Inc., with its principal place of

business at 720 S. Hillview Drive, Milpitas, CA 95035, with sales offices in Texas.

          17.    Lite-On, Inc. may be served through its registered agent for service of process, CT

Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

          18.    Lite-On, Inc. is registered to do business in the State of Texas with a sales office

at 1826 Kramer Lane, Building A, Suite D, Austin, TX 78758.

          19.    On information and belief, Lite-On has offices in the Western District of Texas

where it sells, develops, and/or markets its products, including the aforementioned office in

Austin.

          20.    Defendant Lite-On Trading USA, Inc. is a California corporation, part of the Lite-

On Group, and a wholly-owned subsidiary of Lite-On Technology USA, Inc., with its principal

place of business at 720 S. Hillview Drive, Milpitas, California 95035 and offices in Austin, TX,

Houston, TX, and Plano, TX.

          21.    Lite-On Trading USA, Inc. lists an office on its website in the State of Texas with

an address of 1826 Kramer Lane, Building A, Suite D, Austin, TX 78758.

          22.    Lite-On Trading USA, Inc. may be served through its registered agent for service

of process, CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

          23.    Lite-On Trading USA, Inc. is registered to do business in the State of Texas.

          24.    The Lite-On Group consists of related entities that operate as part of a corporate

group or common business enterprise consisting of a number of related subsidiaries that operate

under the Lite-On brand and infringe the Asserted Patents by making, using, importing, offering

for sale, and/or selling substantially the same products.

          25.    The acts of infringement by each Defendant described herein arise out of the same

transaction, occurrence, or series of transactions or occurrences relating to the making, using,


                                                   3
               Case 6:21-cv-00183 Document 1 Filed 02/26/21 Page 4 of 18




importing into the United States, offering for sale, or selling of the same accused products,

namely the Lite-On’s AlGaN-based UV LEDs that are accused of infringement.

         26.    Lite-On Technology Corporation has legal and effective control over Lite-On

Technology USA, Inc. and other Lite-On Group subsidiaries.

         27.    Lite-On Technology USA, Inc. has legal and effective control over Lite-On, Inc.,

Lite-On Trading USA, Inc., and other Lite-On Group subsidiaries.

                                 JURISDICTION AND VENUE

         28.    This is an action for patent infringement, under the patent laws of the United

States, 35 U.S.C. § 271 et seq. This Court has subject matter jurisdiction under 28 U.S.C. §§

1331 and 1338(a).

         29.    Venue is proper within this judicial District under 28 U.S.C. §§ 1391(b)-(d) and

1400(b). Lite-On is registered to do business in the State of Texas, has offices in the State of

Texas, and upon information and belief, has transacted business in the Western District of Texas

and has committed acts of direct and indirect infringement in the Western District of Texas.

Venue is proper in the Western District of Texas as Lite-On maintains a regular and established

place of business in this District at 1826 Kramer Lane, Building A, Suite D, Austin, Texas

78758.

         30.    This Court has personal jurisdiction over Lite-On because, on information and

belief, Lite-On, directly and/or through subsidiaries or intermediaries (including distributors,

retailers, and others) is engaged in substantial and continuous business in this Distrct, through its

conduct of business, including testing, selling, offering for sale, and/or importing infringing

products and services to customers. On information and belief, Lite-On also places or causes to

have placed infringing products and services into the stream of commerce, with the knowledge

that such products and services will be made, imported, sold, offered for sale, and/or used in this

District. As such, Lite-On has purposefully availed itself of the privilege of conducting business

within this District; has established sufficient minimum contacts with this District such that it

should reasonably and fairly anticipate being haled into court in this District and would not


                                                  4
             Case 6:21-cv-00183 Document 1 Filed 02/26/21 Page 5 of 18




offend traditional notions of fair play and substantial justice; and has purposefully directed

activities at residents of this State. Furthermore, at least a portion of the patent infringement

claims alleged herein arise out of or are related to one or more of the foregoing activities. On

information and belief, a substantial part of the events giving rise to NS’s claims, including acts

of patent infringement, have occurred in this District.

                                          PATENT-IN-SUIT

       31.     On March 1, 2005, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 6,861,270 (“the ’270 Patent”), entitled “Method for Manufacturing

Gallium Nitride Compound Semiconductor and Light Emitting Element,” to Professor Shiro

Sakai. NS is the owner by assignment of the ’270 Patent. A true and correct copy of the ’270

Patent is attached hereto as Exhibit 1.

                                             COUNT I

                        (PATENT INFRINGEMENT – ’270 PATENT)

       32.     Plaintiff NS re-alleges and incorporates the allegations set forth in the preceding

paragraphs of this Complaint as if fully set forth herein.

       33.     Lite-On has infringed and continues to infringe one or more claims of the ’270

Patent pursuant to 35 U.S.C. § 271(a) at least by, without authority, using, offering to sell, and/or

selling within the United States, or importing into the United States, infringing AlGaN-based UV

LEDs or products containing such LEDs, including, for example, UVC G35 Series products




                                                  5
              Case 6:21-cv-00183 Document 1 Filed 02/26/21 Page 6 of 18




including but not limited to LTPL-G35UV275GC-E, and UVA 1616 and 3535 Series products

including but not limited to LTPL-C034UVH365. Screenshots of Lite-On’s AlGaN-based UV

LED products as listed on its website1 as of February 26, 2021 are shown below.




1
    https://optoelectronics.liteon.com/en-global/led/LED-Component


                                                6
Case 6:21-cv-00183 Document 1 Filed 02/26/21 Page 7 of 18




                            7
             Case 6:21-cv-00183 Document 1 Filed 02/26/21 Page 8 of 18




       34.     Lite-On also has infringed and continues to infringe pursuant to 35 U.S.C. §

271(g) at least by, without authority, importing into the United States or offering to sell, selling,

and/or using within the United States infringing AlGaN-based UV LEDs or products containing

such LEDs, made using a process covered by one or more claims of the ‘270 Patent. The

infringing AlGaN-based UV LEDs made by the process claimed in the ‘270 Patent are not

materially changed by subsequent processes and do not become a trivial and nonessential

component of another product. At least to the extent Lite-On cannot satisfy any remedy granted




                                                  8
                Case 6:21-cv-00183 Document 1 Filed 02/26/21 Page 9 of 18




for infringement, there will be no adequate remedy for infringement on account of Lite-On’s

retail sale of the infringing AlGaN-based UV LEDs.

          35.    Lite-On has infringed at least claim 9 (which depends from independent claim 8)

of the ’270 Patent pursuant to 35 U.S.C. § 271(a).

          36.    Claim 8 of the ’270 Patent recites:

                A light emitting element comprising a gallium nitride based
          semiconductor, the light emitting element comprising:

                 a substrate;

                   a first gallium nitride based semiconductor layer formed on the substrate,
          the first gallium nitride based semiconductor layer having a first surface;

                a composition material of the first gallium nitride based semiconductor
          formed on less than a total area of the first surface; and

                  a second gallium nitride based semiconductor layer having a varied
          compositional ratio and formed on the first gallium nitride based semiconductor
          layer onto which the composition material is formed, and the second gallium
          nitride based semiconductor is a light emitting layer.

          37.    Claim 9 of the ’270 Patent adds the following limitation: A light emitting element

according to claim 8, wherein the first gallium nitride based semiconductor and the second

gallium nitride based semiconductor are AlGaN; and the composition is one selected from Ga

and Al.

          38.    As set forth below, each of the limitations of claim 9 is satisfied, literally or under

the doctrine of equivalents, by Lite-On’s AlGaN-based UV LEDs used, imported, sold, and/or

offered for sale by Lite-On, including, for example, UVC G35 Series products including but not

limited to LTPL-G35UV275GC-E, and UVA 1616 and 3535 Series products including but not

limited to LTPL-C034UVH365.

          39.    As shown in the images below, the Lite-On AlGaN-based UV LEDs each contain

at least one light emitting element, which is an individual UV LED. The Lite-On AlGaN-based

UV LEDs themselves also each constitute a light emitting element, namely a “UV LED.”



                                                    9
             Case 6:21-cv-00183 Document 1 Filed 02/26/21 Page 10 of 18




                                  LTPL-G35UV275GC-E




 Top view of the LED package                    Top view of the LED chip

                                    LTPL-C034UVH365

       40.     The Lite-On AlGaN-based UV LEDs are each comprised of a gallium nitride

based semiconductor. Analysis of LEDs shown below has shown that they are comprised of

aluminum gallium nitride (AlGaN), which is a gallium nitride based semiconductor.

       41.     The Lite-On AlGaN-based UV LEDs include a substrate. See the cross section

view of TEM images of LED chips below showing semiconductor layers formed on a substrate.




                                             10
             Case 6:21-cv-00183 Document 1 Filed 02/26/21 Page 11 of 18




                                    LTPL-G35UV275GC-E




                                      LTPL-C034UVH365

       42.     The Lite-On AlGaN-based UV LEDs comprise a first gallium nitride based

semiconductor layer formed on the substrate. This first gallium nitride based semiconductor

layer formed on the substrate is AlGaN, as shown in Atom Probe Tomography (“APT”) data

below for the corresponding regions shown above. The APT data shows a region containing

aluminum, gallium, and nitrogen formed on the substrate. This first gallium nitride based

semiconductor layer in the AlGaN-based UV LEDs has a first surface. The Lite-On AlGaN-

based UV LEDs also comprise a composition material of the first gallium nitride based

semiconductor formed on less than a total area of the first surface. Analysis of the Lite-On

AlGaN-based UV LEDs has shown that the composition material of the first gallium nitride

based semiconductor is gallium (Ga) formed on less than a total area of the first surface. The



                                                11
           Case 6:21-cv-00183 Document 1 Filed 02/26/21 Page 12 of 18




below are atomic distributions and top-down views in the selected areas corresponding with the

APT data above showing areas of higher Ga concentration on the first surface.




                                   LTPL-G35UV275GC-E


 Atomic distribution around a light emitting     Top view of Ga composition map
 layer




                                     LTPL-C034UVH365




                                               12
             Case 6:21-cv-00183 Document 1 Filed 02/26/21 Page 13 of 18




       43.     The Lite-On AlGaN-based UV LEDs also comprise a second gallium nitride

based semiconductor layer having a varied compositional ratio and formed on the first gallium

nitride based semiconductor layer onto which the composition material is formed, and the second

gallium nitride based semiconductor is a light emitting layer. Analysis has shown that the

second gallium nitride based semiconductor layer is an AlGaN layer having a varied

compositional ratio due to having regions of higher Ga concentrations. This second gallium

nitride layer is formed on the first gallium nitride layer onto which the Ga composition material

was formed. The TEM data above shows variation in the compositional ratio in the second

gallium nitride based semiconductor layer(s) via contrast in the TEM images, where low Ga

concentrations are darker, and Ga-rich regions are brighter. The composition maps below show

that Al concentrations are relatively less and Ga concentrations are relatively greater in the

second gallium nitride based semiconductor layer(s) as compared to the first gallium nitride

based semiconductor layer on which they are formed. This second gallium nitride based

semiconductor layer is a light emitting layer.




                                     LTPL-G35UV275GC-E



                                                 13
             Case 6:21-cv-00183 Document 1 Filed 02/26/21 Page 14 of 18




                                  LTPL-G35UV275GC-E




                AlGaN second gallium nitride based semiconductors

                                    LTPL-C034UVH365

       44.     The light emitting layer in the Lite-On AlGaN-based UV LEDs emit UV light.

For example, the datasheet for the LTPL-G35UV275GC-E indicates that it is a “UVC light



                                             14
             Case 6:21-cv-00183 Document 1 Filed 02/26/21 Page 15 of 18




source.” Ex. 2 at 2. In particular, the LTPL-G35UV275GC-E emits a “peak wavelength” of UV

light in the range 270-285 nm. Id. at 4. Likewise, the datasheet for the LTPL-C034UVH365

indicates that it is a “UV light source.” Ex. 3 at 2. In particular, the LTPL-C034UVH365 emits a

wavelength of UV light with a “nominal peak wavelength” of 365 nm. Id.

       45.     On information and belief, Lite-On has infringed at least claim 2 (which depends

from independent claim 1) of the ’270 Patent pursuant to § 271(g).

       46.     Claim 1 of the ’270 Patent recites:

             1. A method for manufacturing a gallium nitride based semiconductor,
       comprising the steps of:

                (a) forming a first gallium nitride based semiconductor on a substrate, the
       first gallium nitride based semiconductor having a first surface;
              (b) forming on less than a total area of the first surface a composition
       material of the first gallium nitride based semiconductor; and
               (c) forming a second gallium nitride based semiconductor on the first
       gallium nitride based semiconductor on which the composition material is
       formed; wherein a spatial fluctuation is created in the band gap by variation in the
       compositional ratio in the second gallium nitride based semiconductor created by
       the composition material, and the second gallium nitride based semiconductor is a
       light emitting layer.
       47.     Claim 2 of the ’270 Patent adds the following limitation: A method according

to claim 1, wherein the first gallium nitride based semiconductor and the second gallium nitride

based semiconductor are AlGaN; and the composition material is one selected from Ga and Al.

       48.     As set forth below, each of the limitations of claim 2 is satisfied, literally or under

the doctrine of equivalents, by Lite-On’s infringing products used, imported, sold, and/or offered

for sale by Lite-On, including, for example, the Lite-On AlGaN-based UV LEDs.

       49.     As stated above, each of the Lite-On AlGaN-based UV LEDs are comprised of a

gallium nitride based semiconductor. Analysis of the Lite-On AlGaN-based UV LEDs has

shown that they are comprised of aluminum gallium nitride (AlGaN), which is a gallium nitride

based semiconductor.




                                                 15
              Case 6:21-cv-00183 Document 1 Filed 02/26/21 Page 16 of 18




        50.     The method of manufacturing the Lite-On AlGaN-based UV LEDs involves

forming a first gallium nitride based semiconductor on a substrate. The first gallium nitride

based semiconductor layer formed on the substrate is AlGaN. This first gallium nitride based

semiconductor layer in each LED has a first surface.

        51.     The method of manufacturing each of the Lite-On AlGaN-based UV LEDs also

comprises forming on less than a total area of the first surface a composition material of the first

gallium nitride based semiconductor. Per above, analysis has shown that the composition

material of the first gallium nitride based semiconductor is gallium (Ga) formed on less than a

total area of the first surface.

        52.     The method of manufacture further comprises forming a second gallium nitride

based semiconductor on the first gallium nitride based semiconductor on which the composition

material is formed. Per above, analysis has shown that the second gallium nitride based

semiconductor layer is an AlGaN layer, which is formed on the first gallium nitride layer onto

which the Ga composition material was formed. On information and belief, spatial fluctuation is

created in the band gap by variation in the compositional ratio in the second gallium nitride

based semiconductor created by the composition material, and the second gallium nitride based

semiconductor is a light emitting layer. This spatial fluctuation in the band gap is illustrated, for

example, in the ’270 Patent as shown below.




                                                 16
             Case 6:21-cv-00183 Document 1 Filed 02/26/21 Page 17 of 18




                                         CONCLUSION

       53.      Lite-On’s infringement has caused and is continuing to cause damage and

irreparable injury to NS. NS will continue to suffer damage and irreparable injury unless and

until that infringement is enjoined by this Court, as a remedy at law alone would be inadequate.

       54.      NS is entitled to injunctive relief and damages in accordance with 35 U.S.C. §§

271, 281, 283, and 284.

       55.      On information and belief, Lite-On has had such actual notice since at or near the

filing date of the First Amended Complaint in Nitride Semicondcutors Co., Ltd. v. Digi-Key

Corporation d/b/a Digi-Key Electronics, 17-cv-04359-JRT-LIB (D. Mn. Aug. 10, 2020),

rendering its infringement willful. Such willful infringement entitles NS to enhanced damages

under 35 U.S.C. § 284 and a finding that this case is exceptional, entitling NS to an award of its

reasonable attorneys’ fees under 35 U.S.C. § 285.

                                    PRAYER FOR RELIEF

       WHEREFORE, NS respectfully requests that this Court enter judgment in its favor and

against Lite-On as follows:

       A.       A declaration that Lite-On has infringed the ’270 Patent under 35 U.S.C. § 271,

and a final judgment incorporating the same;

       B.       A preliminary and permanent injunction, enjoining Lite-On and its officers, agents,

servants, employees, representatives, successors, and assigns, and all others acting in concert or

participation with them from continued infringement under 35 U.S.C. § 271 of the ’270 Patent;

       C.       An award of damages adequate to compensate NS for Lite-On’s infringement of

the ’270 Patent, together with prejudgment and post-judgment interest and costs pursuant to 35

U.S.C. § 284;

       D.       An order finding that Lite-On’s infringement is willful and enhancing damages

pursuant to 35 U.S.C. § 284;

       E.       An order finding that this is an exceptional case under 35 U.S.C. § 285 and

awarding relief, including reasonable attorneys’ fees, costs, and expenses;


                                                17
            Case 6:21-cv-00183 Document 1 Filed 02/26/21 Page 18 of 18




       F.      An accounting of all infringing sales and other infringing acts by Lite-On, and an

order compelling an accounting for infringing acts not presented at trial and an award by the Court

of additional damages for such acts; and

       G.      Any other relief to which NS is entitled or that the Court deems just and proper.

                                          JURY DEMAND

               Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, NS hereby

demands trial by jury of all issues so triable.


DATED: February 26, 2021                          Respectfully submitted,


                                                  /s/ Kevin S. Kudlac
                                                  Kevin Kudlac (Bar No. 00790089)
                                                  Jennifer Tatum Lee (Bar No. 24046950)
                                                  Cabrach J. Connor (Bar No. 24036390)
                                                  CONNOR KUDLAC LEE, PLLC
                                                  609 Castle Ridge Road, Suite 450
                                                  Austin, TX 78746
                                                  Telephone: 512-777-1254
                                                  Facsimile: 512-656-5743
                                                  kevin@connorkudlaclee.com
                                                  jennifer@connorkudlaclee.com
                                                  cab@connorkudlaclee.com


                                                  Etai Lahav (pro hac vice forthcoming)
                                                  etai@radip.com
                                                  David Radulescu (pro hac vice forthcoming)
                                                  david@radip.com
                                                  Michael Sadowitz (pro hac vice forthcoming)
                                                  mike@radip.com
                                                  RADULESCU LLP
                                                  5 Penn Plaza, 19th Floor
                                                  New York, NY 10001
                                                  Telephone: (646) 502-5950
                                                  Facsimile: (646) 502-5959


                                                  Attorneys for Plaintiff
                                                  NITRIDE SEMICONDUCTORS CO., LTD.



                                                    18
